                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                        Plaintiff,
v.                                                     Case No.: 1:16−cr−00462
                                                       Honorable Rebecca R. Pallmeyer
Piere Paolo Gennell, et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, November 26, 2019:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer as to Oscar Ortiz:
Status hearing held and continued to 1/30/20 at 2:00 p.m. Defendant's motion for
appointment of expert to perform mental health evaluation [793] is granted. Defendant
shall remain in USM custody pending further order of the court. Defendant ordered to
appear and be transported by U.S. Marshals Service. Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
